 Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.1 Page 1 of 14




JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
MICHAEL J. THORPE, AssistantUnited States Attorney (#11992)
BRYAN N. REEVES, Assistant United States Attorney (#DC 994 799 )
Attorneys for the United States ofAmerica
111 Main Street, Ste. 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                     IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH



UNITED STATES OF AMERICA,                                            Sealed
                                                                     FELONY
                    Plaintiff,                                    C OMPLAINT
                                                    Case No. 2:20mj524 DAO
vs.
                                                    VIOLATION:
CHRISTOPHER ISIDRO ROJAS,
                                                    Count 1: 18 U.S.C. § 844(i), Arson
                    Defendant.                      in Interstate Commerce



                                                    Magistrate Judge Daphne A. Oberg


      Before the Honorable Daphne A. Oberg, United States Magistrate Judge for the

District ofUtah, appeared the undersigned, who on oath deposes and says:

                                          COUNTl
                                      18 U.S.C. § 844(i)
                                 [Arson in Interstate Commerce]

      On or about May 30, 2020, in the District ofUtah,

                            CHRISTOPHER ISIDRO ROJAS,
 Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.2 Page 2 of 14




Defendant herein, maliciously damaged and destroyed, and attempted to maliciously damage

and destroy, by means of fire and explosives, a vehicle, to wit: a Salt Lake City Police

Department patrol car, used in interstate commerce and in activities affecting interstate

commerce, and did aid and abet therein; all in violation ofl 8 U.S.C. § § 844(i) and 2.

      AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

       Complainant, JEFFREY T. WRIGHT, being duly sworn, hereby states:

   1. I, JeffreyT. Wright, ama Special Agent with the United States DepartmentofJustice,

       Federal Bureau of Investigation, and have been employed in that capacity for

       approximately 12 years. I am currently assigned to the Salt Lake City Division of the

       FBI and have primary investigative responsibility for federal crimes related to

       national security and domestic terrorism. I gained experience in the conduct of such

       investigations through previous case investigations, formal training, and in

       consultation with law enforcement partners in local, state and federal law enforcement

       agencies. I have been trained to investigate federal crimes and have investigated an

       array of complex federal crimes.

   2. The statements in this affidavit are based, in part, on information provided by law

       enforcement officers, other investigators with knowledge of this investigation, and

       witnesses who observed the incident, as well as information obtained from the State

       of Utah. Since this affidavit is being submitted for the limited purpose of securing a

       criminal complaint I have not included every fact known to me concerning this

       investigation. Rather, I have set forth only the facts necessary to establish probable


                                               2
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.3 Page 3 of 14




    cause for the complaint.

                                 Statement of Probable Cause

 3. On May 30, 2020,protestors took to thestreetsofSaltLake City, Utah, to call for

    justice after the killing of George Floyd on May 25, 2020 in Minneapolis, Minnesota.

    Some of the protestors in Salt Lake City were non-residents of Utah.

 4. Similar protests occurred in other cities across the United States in the days following

    May 25, 2020. Some of the protests devolved into vandalism, property damage, arson

    and other riotous acts.

 5. The downtown area of Salt Lake City, Utah hosts myriad companies, commercial

    properties, retail establishments, restaurants, gas stations, public facilities and other

    businesses that were open for business on May 30, 2020, during the time of the

    protest.

 6. During the protest, Salt Lake City Police Officers and other law enforcement

    personnel were deployed throughout the downtown area to protect individuals,

    businesses, and property. Police officers used law enforcement vehicles throughout

    the protest to transport law enforcementpersonnei to provide emergency aid and

    assistance, and to serve as a resource for crowd control measures.

 7. The Salt Lake City Police Department regularly conducts business in interstate

    commerce, for instance, by purchasing vehicles and other equipment and supplies in

    interstate commerce. The activities of the Salt Lake City Police Department in

    enforcing laws and responding to emergencies also affect interstate commerce.


                                             3
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.4 Page 4 of 14




 8. On the afternoon of May 30, 2020, the peaceful protest in downtown Salt Lake City

    devolved into acts of destruction and violence.

 9. More specifically, on the afternoon of May 30, 2020, Salt Lake City Police Officer

    AL. drove her patrol car east on 400 South in Salt Lake City en route to the Public

    Safety Building. After driving through the intersection of200 East and400 South,

    protesters boxed-in and immobilized her patrol car. Fearing for her safety, Officer

    AL. was forced to flee from her patrol car. Subsequently, rioters overturned her

    patrol car, vandalized it, and set it on fire.

 10. Video footage from various sources shows individual rioters using fire and explosives

    to damage and destroy the patrol car.

 11. The patrol car was engulfed in flames, as shown in the photograph below:




    -   -~



                                          Exhibit 1

                                              4
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.5 Page 5 of 14




 12. The patrol car was completely destroyed by fire, as shown in the exhibit below:




                                       Exhibit2

 13. On May 31, 2020, ATF Special Agent Certified Fire Investigator Candidate Tyler

    Olson and Salt Lake City Fire Investigators examined the destroyed patrol car. Tue

    patrol car is a Chevroletlmpala. From the physical examination of the vehicle, and

    video and photographic evidence, it is SA Olson's opinion that the destruction of the

    patrol car was incendiary in nature.

 14. Tue patrol car was identified as a 2010 Chevrolet Impala Police Car, bearing Vehicle

    Identification Number 2G 1WD5EM5Al 149042, and further identified as Salt Lake



                                           5
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.6 Page 6 of 14




    City patrol car 40551. The patrol car was purchased by Salt Lake City on October 19,

    2009, from Young Chevrolet Company in Layton, Utah. The patrol car was

    manufactured at the Oshawa Car Assembly Plant in Oshawa, Ontario, Canada.

 15. Officer A.L. utilized the patrol car daily in the performance of her official duties, to

    include responding to emergencies and to various calls for service. Dispatch calls

    included, but were not limited to, responding to fights in progress, domestic violence,

    911 hang-ups,renderingaid, assistingwith transients (some ofwhomwerenotUtah

    residents), and responding to shoplifting and property crimes at businesses in the city.

 16. Officer A.L. utilized the patrol car in enforcing traffic laws, including responding to

    traffic accidents on interstate highways. Officer A.L. often utilized her assigned

    patrol vehicle to transport arrestees via the interstate highways andhas cited multiple

    out-of-state residents.

 17. Officer A.L. used the patrol car for daily access, via a mounted laptop computer, to

    law enforcement databases, to include the National Crime fuformation Center

    (NCIC). She utilized these databases to ascertain the identities of persons and to

    obtain ownership information of vehicles she encountered during the performance of

    her official law enforcement duties. Access to these databases via the patrol car's

    mounted laptop required the use of the internet.

 18. Video footage from May 30, 2020, shows an individual, later identified by police as

    CHRISTOPHER ISIDRO ROJAS, wearing an unbuttoned black and red flannel shirt

    over a gray t-shirt, a dark-co lo red baseball cap worn backwards, and a medical-style


                                             6
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.7 Page 7 of 14




    face mask. ROJAS appears to have long hair and a beard. See Exhibit 3 below:




                                       Exhibit3

 19. ROJAS is holding a cigarette lighter in his hands while standing next to an African

    American man wearing a black Nike hoodie and black Nike sweatpants. The African

    American man is wearing a gasmask on his face. The man wearing the gasmask is

    holding white fabric, perhaps a tablecloth or bedsheet ROJAS and the man wearing

    the gasmask work together to light the white fabric on fire. See exhibits 4 and 5

    below.



                                           7
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.8 Page 8 of 14




                              Exhibit4




                                  8
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.9 Page 9 of 14




                                       Exhibit5

 20. Once the fabric begins to burn, the man in the gasmask throws the burning fabric

 towards the overturned patrol car. See Exhibit 6 below:

 II




 II



 II



 II

                                           9
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.10 Page 10 of 14




     II




                                             Exhibit 7

     21. The burning cloth landed partially in the interior of the patrol car and partially on the

          street. See Exhibit 8 below:

II



II



II


                                                 10
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.11 Page 11 of 14




II




                                            Exhibit 8

     22.ROJAS is later recorded by video at the riot stating"Iput the cop car on fire. It didn ' t

        blowup." See Exhibit9 below:

        II



        II



        II



        II




                                                11
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.12 Page 12 of 14




     II




                                       Exhibit 9



  23. In June of 2020, Salt Lake City Police Department sought help from the public in

     identifying the man who claimed to have "put the cop car on fire." Starting on or

     about June 26, 2020, and continuing for the next several days, investigators received

     multiple tips identifying the man in the plaid shirt as Christopher ROJAS.

  24. Investigators located a recent newspaper article in which ROJAS was interviewed and

     identified. At least one of the tipsters stated that ROJAS was aware that the FBI was

     searching for him and stated that ROJAS was limiting his online profile by deleting



                                           12
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.13 Page 13 of 14




     accounts.

  25. Investigators subsequently confirmed the suspect is CHRISTOPHER ISIDRO ROJAS

     based on his driver's license photo and a booking photo, together with comparisons of

     distinctive identifiers including a mole on ROJAS' s neck and ROJAS' shoes at the

     riot which ROJAS was later photographed wearing at a local pub. See Exhibits 10

     and 11 below:




                                                    Exhibit 10




                                          Exhibit 11

  26.Based on the foregoing information, I respectfully request an arrest warrant be issued

     for CHRISTOPHER ISIDRO ROJAS for a violation of 18 U.S.C. § 844(i) .

     I swear that this information is true and correct to the best of my know ledge,



                                            13
Case 2:20-mj-00524-DAO Document 1 Filed 07/10/20 PageID.14 Page 14 of 14




information, and belief.

       DATED this 10 th dayofJuly2020.

                                             ~t&r,-<l             ~~t
                                           JEFFREY T. WRIGHT
                                           FBI Special Agent

Approved as to form:

JOHNW. HUBER
United States Attorney




MICHAEL J. THORPE
Assistant United States Attorney


       The affiant appeared before me by telephonic conference on this date pursuant to Fed.

R. Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.




                                           DAPHNE A. OBERG
                                           United States Magistrate Judge
                                           District of Utah




                                              14
